Citation Nr: 1828123	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Anderson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty service in the United States Navy from July 1959 to November 1977.  

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In April 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's sleep apnea was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.30(a).  A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The medical evidence of record establishes that the Veteran has been diagnosed with sleep apnea.  Although the evidence does not precisely identify when the Veteran first sought treatment for his sleep apnea symptoms, various statements throughout the record suggest that the Veteran's first sleep study occurred sometime between the early 1990's and the early 2000's.  Statements by the Veteran to his medical providers show that that he reported he was diagnosed with sleep apnea when he first sought treatment, but that he could not tolerate sleeping with a CPAP machine and so did not further treat the condition at that time.  VA treatment records show that the Veteran again sought treatment for sleep apnea in June 2012, approximately 18 months before filing a claim for service connection in this case, and that the Veteran was diagnosed with severe sleep apnea in July 2013 following a new sleep study.  

The Veteran contends, including as discussed during his April 2018 Board hearing, that his symptoms of sleep apnea had their initial onset/manifestation during his military service and have continued to the present day.  The Veteran and his wife have submitted competent lay statements and he has provided testimony addressing the onset of his symptoms and the reasons why treatment was not sought while in service.  The Veteran and his wife are competent to identify the onset and duration of observable symptoms, such as snoring.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's wife submitted a statement indicating that she noticed when they first married in 1966 that "[the Veteran] snored and occasionally would stop breathing for a short period of time.  He would take a breath then silence followed by startled gasps for air that would wake him up.  I talked to him about his sleeping behavior.  He seemed totally unaware of his snoring and not breathing."  

The Veteran's written statement and testimony before the Board corroborate the idea that the Veteran's wife informed him of these symptoms when they were first married, while the Veteran was still in service.  Additionally, the Veteran has consistently explained that most of the men snored on the submarines on which he served, so he did not think his symptoms were unusual.  The Veteran's wife stated that she too assumed the symptoms were normal at first because she spoke with the wives of the Veteran's crew members, and they reported similar behaviors in their husbands.  

The Board finds that the lay statements submitted by the Veteran and his wife are internally consistent, consistent with each other's statements, and that there is no probative evidence of record that conflicts with the information provided.  Therefore, the Board further finds their statements to be credible.

The probative value of the lay statements is further bolstered by the medical evidence of record.  In November 2014, the Veteran submitted a letter from a private physician opining on the likely duration and etiology of the Veteran's sleep apnea.  In this regard, the physician indicated that he reviewed the Veteran's sleep study results and spoke with the Veteran about his medical history and the onset of his symptoms.  The physician stated that the VA sleep study results were flawed, but that the maximum desaturation levels shown in the exam results suggest that the Veteran's sleep apnea is severe.  Based on the Veteran's lay statements and a determination that sleep apnea tends to worsen over time, the physician concluded that the Veteran had likely "suffered from sleep apnea for years, beginning while in the U.S. Navy."  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  While the private physician did not review the Veteran's claims file, the evidence of record suggests that the physician discussed all relevant medical history with the Veteran during a personal examination, and his rationale is clear and consistent with the evidence available.  The Board therefore finds the private physician's opinion to be highly probative medical evidence in favor of the Veteran's claim.  

The Board acknowledges that there is negative medical evidence of record in the form of a February 2016 VA examination.  The examiner based her opinion on a telephone interview with the Veteran and review of the claims file, including the Veteran's STRs and the private opinion letter of record.  Although it is implied by the examiner's language, rather than explicitly stated, the VA examiner appears to have concluded that the Veteran's current sleep apnea diagnosis is attributable to having a Body Mass Index greater than 30 (indicating the Veteran is obese) and that the Veteran did not suffer from the condition while in service.  

The VA examiner's opinion was based primarily upon a mixture of the examiner's evaluation of the STRs, and speculation by the examiner as to the credibility of the lay statements submitted by the Veteran and his wife regarding the initial onset of symptoms.  For instance, the VA examiner acknowledged that the Veteran's wife is competent to report symptoms such as snoring and gasping, but concluded "it is more unusual that the actual discontinuation of breathing would not have warranted some type of medical follow up."  Additionally, although the VA examiner acknowledged that there was no recognized diagnosis for sleep apnea symptoms in 1966 (and the condition was rarely diagnosed in the 1970's), the examiner implied that it is suspicious that the Veteran did not seek treatment when it became more common in the 1980's.  In this regard, the Board notes that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence, including weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Mere speculation as to the Veteran's motives, absent some objective evidence of record to do so, is not an appropriate basis for a medical opinion.  

The VA examiner did discuss the Veteran's STRs in her statement of rationale.  The examiner indicated that she did not find a record of any symptoms in service that would suggest the Veteran was experiencing sleep apnea, such as "reports of headaches, sleep disruption, fatigue, or trouble breathing."  She also noted that the STRs show "several episodes of tonsillitis which easily could have resulted in snoring given the enlargement noted on the STRs."  However, the rationale does not address the Veteran's wife's testimony related to episodes when the Veteran would gasp/stop breathing, aside from the speculation noted above.  Additionally, the examiner's conclusion regarding the lack of symptoms and an alternative cause of the Veteran's snoring appears to be based on an incomplete review of the STRs.  For instance, the Veteran's records show that he sought treatment for a sore throat no fewer than 8 times between 1966 and 1976, only two of which resulted in a diagnosis of tonsillitis.  Indeed, several of the remaining instances specifically noted that the Veteran had no fever and/or had negative throat cultures.  In a May 1971 medical examination, the Veteran complained of both throat pain and malaise, but had no fever.  Additionally, a report of medical history from December 1973 shows that the Veteran noted "frequent or severe headaches," though the attending doctor concluded that the headaches were attributable to a history of herpes zoster.  

Thus, considering the foregoing, the February 2016 VA examination report is less probative than the positive medical opinion of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (concluding that a medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.").

The Board finds that, considering the evidence in the light most favorable to the Veteran, the lay testimony of record and the private physician's opinion submitted in November 2014 adequately establish that the Veteran's sleep apnea was incurred during his military service.  The contrary evidence of record, in the form of the February 2016 VA examination, is less probative value.  Thus, the Board finds that the Veteran's currently diagnosed sleep apnea is etiologically attributable to his military service and a grant of service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


